Citation Nr: 0524553	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  01-01 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a kidney injury with urethral stricture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefit sought on 
appeal.  The Board initially considered this appeal in 
October 2003 and remanded it to the RO for additional 
development.  The case is now properly returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
urethral stricture in a July 1997 rating decision.  The 
veteran was notified of that decision and of his appellate 
rights, but did not appeal the denial of benefits sought.

2.  Evidence submitted since the time of the July 1997 rating 
decision denying entitlement to service connection for 
urethral stricture bears directly upon the issue at hand, is 
not duplicative or cumulative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  A kidney injury with urethral stricture was not incurred 
in or aggravated by active service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for urethral stricture is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

2.  The claim of entitlement to service connection for 
urethral stricture is reopened.  38 U.S.C.A. §§ 1110, 7104 
(West 2002).

3.  Criteria for establishment of service connection for a 
kidney injury with urethral stricture are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claim here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (the VCAA) and other applicable laws.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, the initial AOJ decision was made on November 
9, 2000, the day the VCAA was enacted, and VCAA notice was 
first given to the veteran in March 2004.  Fortunately, the 
Court acknowledged in Pelegrini that some claims were pending 
at the time the VCAA was enacted and that proper notice prior 
to the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in March 2004 and 
May 2005.  Because the letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 129 (2005).  In 
addition to the explicit VCAA notice, the veteran was advised 
in the rating decision on appeal, the Statement of the Case, 
and the Supplemental Statements of the Case as to the 
specific reasons why his particular claim was being denied 
and of the evidence that was lacking to reopen the previously 
denied claim and to substantiate the underlying claim of 
entitlement to service connection for urethral stricture.  He 
was also supplied with the complete text of 38 C.F.R. 
Section 3.159(b)(1) in the March 2005 Supplemental Statement 
of the Case.  Thus, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in March 
2004, that additional private treatment records were no 
longer available and that there was no further evidence to be 
obtained in order to substantiate the claim on appeal and the 
underlying claim of entitlement to service connection.  Also, 
VA was advised by the Social Security Administration in March 
2004 that all of its records for this veteran had been 
destroyed.  The Board also notes that the veteran withdrew 
his request for a hearing in September 2002 and does not have 
any other request for a hearing pending.  

The Board notes at this juncture that the veteran's 
representative pointed out in its October 2002 brief that 
relevant regulations had been revised during the course of 
this appeal and it requested that the claim be remanded in 
order for the RO to determine which version of 38 C.F.R. 
Section 3.156 would be more beneficial to the veteran.  The 
Board acknowledges that the definition of "new and material 
evidence" was revised during the course of his appeal; 
however, because the revised definition is specifically 
limited to applications filed on or after August 29, 2001, a 
remand to determine which version should be applied here is 
not warranted.  See 66 Fed. Reg. 45630 (August 29, 2001). 

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

The veteran asserts that he experiences urethral stricture 
with intermittent hematuria due to a kidney injury sustained 
during service in 1944.  In support of his claim, he 
submitted a statement from his former wife reflecting that 
she married the veteran prior to his active service beginning 
in 1942 and that she recalls him returning from active 
service in poor health, partly because of a kidney injury 
sustained in 1944.  The statement of the veteran's former 
wife does not include any indication that she is aware of the 
veteran's current health situation.

In July 1997, the RO denied entitlement to service connection 
for urethral stricture, finding that there was no evidence of 
an in-service injury that caused the current disorder.  The 
veteran was given notice of the rating decision, but did not 
appeal the denial of benefits.  Accordingly, the RO decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claim for service 
connection for a kidney injury with urethral stricture.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed prior to August 2001, 
such as this claim, "new and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in July 1997.  The credibility of new evidence 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

At the time of the July 1997 rating decision, the record 
included service medical records showing that the veteran 
served on active duty from September 1942 to October 1945 
with no finding of urethral stricture during the period of 
service or at the time of discharge examination.  The veteran 
filed an application for VA compensation benefits in December 
1945 and did not claim that he had any disability due to a 
kidney injury and/or urethral stricture.  A United States 
Navy Reserve document dated in September 1950 reflects that 
the veteran related a history of kidney injury with 
intermittent hematuria and urethral discharge and was found 
unqualified for a return to active duty.  The 1950 
examination report did not include any reference to when or 
where the kidney injury was sustained.

Treatment records beginning in 1991 reflect a fifteen year 
history of urethral problems and a history supplied by the 
veteran of urethral stricture due to an injury sustained in 
combat.  Additional treatment records show periodic 
complaints associated with urethral stricture and urinary 
tract infections.  They do not include a medical opinion 
linking current disability to an injury that occurred in the 
1940's.

Since the time of the July 1997 rating decision, the veteran 
has submitted copies of service records showing that he was 
found unqualified for service in September 1950.  He also 
submitted a statement from his former wife including her 


recollection of the veteran returning from active service 
with bladder and urethra problems.  The statement reflects 
that the veteran and his former wife were married in 1942.

The Board finds that the statement from the veteran's former 
wife, when considered to be credible pursuant to Justus, 
supra, is both new and material because it was not previously 
before agency decision-makers and speaks to the issue of 
whether the veteran was injured during his period of active 
service as opposed to sometime between 1945 and 1950.  The 
Board specifically points out that finding this statement 
credible at this point does not include any weighing of its 
value in the context of the record as a whole, only whether 
it is sufficient upon which to reopen the veteran's 
previously denied claim.  And, because it is deemed both new 
and material, the Board hereby reopens the claim of 
entitlement to service connection for a kidney injury with 
urethral stricture.  Thus, an examination of the merits of 
the claim will follow.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran's service records for the period of active 
service do not include any reference to a kidney injury.  
Upon discharge examination, the veteran did not mention that 
he injured his kidney and he was not found to have a kidney 
injury and/or urethral stricture.  The veteran's post-active 
service application for VA compensation benefits filed in 
December 1945 did not include any reference to a kidney 
injury.  It was not until September 1950, almost five years 
after discharge from service, that the veteran mentioned 
having experienced a kidney injury.  Unfortunately, the 1950 
records do not include information with respect to where or 
when the veteran injured his kidney.

The Board finds the statement of the veteran's former wife 
credible with respect to the fact that she recalls the 
veteran having a kidney injury with subsequent bladder and 
urethral problems.  This statement, however, was written 
approximately fifty years after the injury and is not 
supported by any medical evidence.  Thus, even though the 
Board certainly appreciates that the veteran's wife remembers 
the veteran having urethral stricture many, many years ago, 
the statement is given less weight than the medical evidence 
prepared contemporaneous with the veteran's active service.  
Consequently, because there is no evidence of the veteran 
having injured his kidney or having experienced urethral 
stricture during service and there is no current medical 
evidence even remotely suggesting that current disability is 
a result of an in-service injury, service connection for a 
kidney injury with urethral stricture is denied.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a kidney injury with 
urethral stricture is reopened.

Service connection for a kidney injury with urethral 
stricture is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


